By the Court.
There can be no doubt of the said William M‘Donald’s obtaining a settlement in Caernarvon. This case is much stronger than that of Archbrittle and Wyley. 1 Stra. 608. 2 Sess. Gas. 115. Here M’Donald came into possession of the lot, by an agreement duly made with a person having due' anthority for that purpose from the owner of the lot, and could have enforced the specific execution of the contract in a court of equity. He built and resided on the lot. He was irremoveable from this estate, and consequently gained a *53settlement, and his wife also in his right. Vid. 1 Sess. Ca. 200. 2 Stra. 983. Foley 257.
The second exception will admit of no dispute. Much valuable property is held in the city of Philadelphia under a yearly rent charge, and this is the case in general in most of the county towns in the state. It would be strange doctrine to assert, that the proprietors of property thus chargeable, did not gain a settlement thereby.
Order of sessions affirmed.
Road from Strasburgh in Franklin county, to Black’s Gap.
A review of a road is a matter of right; but a re-review is merely in the discretion of the sessions.
It appeared by the record, that viewers had been appointed to lay out the road, applied for by petition November sessions 1792, in Franklin County. The order having been continued, the report of the viewers was made to September sessions 1793, and on a petition for a review, the sessions appointed reviewers. In February sessions 1794, two petitions were filed, praying a confirmation of the road laid out by the viewers. In May sessions following, the report of the reviewers was filed, agreeing with the return made by the reviewers, except on two courses, where the distances were inconsiderable. A petition was preferred to the same sessions, praying a re-review,which the court rejected, and confirmed the return of the review.
Mr. Ingorsoll contended,that the re-review was a matter of right,and the not granting it was error, on the face of the proceedings.
Mr. Lewis contra, was stopped by the court, who obsevered, that ever since the decision on Ring’s road in Chester county, (Dali. 11,) a review alone was doomed a matter of right. There was strong reason for the determination, because it is well known, that in most instances formerly, the viewers of a road were generally nominated by the appliers for it; and it would be unreasonable that a township should he concluded by their return. On the appointment of reviewers, the sessions usually allow the partios the liberty of objecting to the persons nominated, and it becomes a species of special jury. The reviewers proceed in the presence of the partios interested, and hear every thing for and against the road. Hence the report of the reviewers has always more weight with the court than the first return. It is in the discretion of tho court, whether they will grant a second review or not. Why should they grant it, if their judgments are satisfied of the utility and necessity of a road laid out by the reviewers ? Or why, if they are *54bound to grant a second review, should they not go onto a third, fourth, &c. ? The appointment of re-reviewers may be generally practiced, where the court think they stand in need of further information respecting the road, but it certainly cannot be a matter of right.
Order of sessions affirmed.